Title: To Alexander Hamilton from Jeremiah Olney, 26 June 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,District of Providence 26th June 1793.
Sir.

The Sloop Abigail of this Port, burthen 46 ⁶³⁄₉₅ Tons, Michael Anthony Master, arrived here on the 24th instant, having a Register, and a License which expired on the 5th Day of the present Month: he cleared his Vessel at New-York on the 20th Instant; and appears to have committed a breach of the 6th Section of the new Coasting Law; but as that Section makes a distinction between registered, and Enrolled Vessels; the Law having so lately taken place, and the Master declaring that he ignorantly and unintentionally violated it, which I have no doubt was the case, I have thought it most advisable to permit the Cargo to be delivered, which consisted of the Articles contained in the enclosed copy of his Manifest; and respectfully to submit his Case for your consideration and Instructions.
I have the Honor to be &c.

Jereh. Olney Collr.
Alexander Hamilton Esquire,Secretary of the Treasury.

